     Case 2:18-cv-08420-RGK-PJW Document 117 Filed 07/10/20 Page 1 of 2 Page ID #:866



 1     WALTER F. BROWN, JR. (SBN 130248)
 2     wbrown@orrick.com
       ORRICK, HERRINGTON & SUTCLIFFE LLP
 3     The Orrick Building
 4     405 Howard Street
       San Francisco, CA 94105
 5     Telephone: (415) 773-5700
 6     Facsimile: (415) 773-5759
       Counsel for Margaret Larkin
 7
 8
 9
                           UNITED STATES DISTRICT COURT
10
             CENTRAL DISTRICT OF CALIFORNIA – WESTERN DIVISION
11
12     United States of America,               Case No. 2:18-cv-08420-RGK (PJW)
13                       Plaintiff,
             v.                                MARGARET LARKIN’S
14                                             JOINDER TO MOTIONS TO
                                               DISMISS
15
       $1,546,076.35 In Bank Funds Seized
16     From Republic Bank Of Arizona           Hearing Information
       Account ‘1889, et al.,                  Date: August 17, 2020
17
                                               Time: 9:00 a.m.
18                       Defendants.           Place: Courtroom 850
                                                    255 East Temple St. 7th Floor
19
                                                    Los Angeles, CA 90012
20
21
22
23
24
25
26
27
28

                  MARGARET LARKIN’S JOINDER TO MOTIONS TO DISMISS
     Case 2:18-cv-08420-RGK-PJW Document 117 Filed 07/10/20 Page 2 of 2 Page ID #:867



 1           PLEASE TAKE NOTICE THAT Margaret Larkin (“M. Larkin”), by and
 2     through her undersigned counsel, hereby joins the following Motions to Dismiss
 3     (the “Motions”):
 4           •      Motion to Dismiss Consolidated Master Verified First Amended
 5                  Complaint for Forfeiture filed by Claimants James Larkin, et al. (Dkt.
 6                  111); and
 7           •      Motion to Dismiss First Amended Consolidated Master Verified
 8                  Complaint for Forfeiture for Failing to State Sufficiently Detailed
 9                  Facts filed by Claimants James Larkin, et al. (Dkt. 112).
10           This joinder is based upon this Notice of Joinder, the pleadings and complete
11     files and records in this action, and any additional material and arguments that may
12     be considered by the Court.
13           The issues raised by Claimants in their Motions apply with equal force to M.
14     Larkin. Therefore M. Larkin adopts the legal positions and bases set forth in the
15     Motions as it fully set forth therein.
16
17     Dated: July 10, 2020                      WALTER F. BROWN, JR.
                                                 Orrick, Herrington & Sutcliffe LLP
18
19
                                                 By:        /s/ Walter F. Brown, Jr.
20                                                        WALTER F. BROWN, JR.
21                                                      Attorneys for Margaret Larkin
22
23
24
25
26
27
28

                    MARGARET LARKIN’S JOINDER TO MOTIONS TO DISMISS
